Citation Nr: 1226168	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  08-29 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1968 to June 1970.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in March 2007 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2008, a statement of the case was issued in September 2008, and a substantive appeal was timely received in October 2008.  

A review of the Virtual VA paperless claims processing system shows additional documents which are either duplicative of the evidence of record or are not pertinent to the present appeal.


FINDING OF FACT

Hypertension was not affirmatively shown to have been present in service; hypertension was not manifest to a compensable degree within one year of separation from service; the current hypertension, first documented after service beyond the one year presumptive period for hypertension as a chronic disease, is unrelated to an injury or disease of service origin; and hypertension is not caused by or made worse by a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, service connection for hypertension may not be presumed based on the one-year presumption for a chronic disease and hypertension is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011), 3.310 (2006, 2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice letter in September 2006.  The Veteran was notified of the evidence needed to substantiate the claim for service connection on a direct and secondary basis, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records and lay statements have been associated with the record.  

Additionally a VA examination was obtained in December 2011 as to whether hypertension is secondary to the service-connected posttraumatic stress disorder (PTSD).  VA need not conduct an examination with respect to whether hypertension is related to service on a direct basis because the information and evidence of record contains sufficient competent medical evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran has not contended nor does the record suggest that his hypertension may be due to active duty service on a direct basis.  While the Veteran's representative in a brief dated in July 2012 characterized the issue on appeal as entitlement to service connection for hypertension, to include as secondary to the service-connected PTSD and/or diabetes mellitus, the Veteran has not contended nor does the medical evidence of record show that the Veteran's hypertension is due to the service-connected diabetes mellitus.  A bald assertion that one condition is related to another is insufficient to trigger VA's duty to get an examination.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Therefore for the above reasons there is no duty to provide an additional examination or obtain a medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for cardiovascular disease, including hypertension, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran's claim of entitlement to service connection for hypertension secondary to the service-connected PTSD was received in September 2006.  Secondary service connection may be established for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2006, 2011).  Secondary service connection may also be established for any increase in severity of the nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b) (2011).

Hypertension, as defined in 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1), is diastolic blood pressure predominantly 90 mm or greater, or systolic blood pressure predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  It must be confirmed by readings taken two or more times on at least three different days.  

Evidence and Analysis

Service treatment records show that on the preinduction examination in September 1967, the Veteran's blood pressure was 120/70.  On the separation examination in May 1970 it was 120/78.  Based on the service treatment records alone, hypertension was not affirmatively shown to have been present during service and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established.

As hypertension was not noted in service, as there is no competent evidence either contemporaneous with or after service that hypertension was otherwise noted, that is, observed during service, and as the Veteran has not asserted in statements otherwise, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

As for service connection based on the initial diagnosis after service, lay evidence can serve to support a claim for service connection.  Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  Lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

It has not been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Although the Veteran is competent to describe symptoms, hypertension is not a simple medical condition that the Veteran can identify based on mere personal observation, that is, by visual observation or by any other of the senses.  Nor is it a simple medical condition a lay person is competent to offer an opinion on.  

While the Veteran is competent to report a contemporaneous medical diagnosis and to describe symptoms which support a later diagnosis by a medical professional, there is no pertinent symptomatology documented before 2005.  The Board finds that hypertension was first diagnosed after service and was not present in service.

Although the Veteran is competent to describe symptoms, whereas here, the determinative question involves a question of causation, that is, evidence of an association or link between symptoms and a claimed disability, competent evidence is still required to substantiate the claim.

The claims folder includes VA medical records from 2005 to 2011, which first document hypertension in June 2005.  There is no competent evidence establishing an etiological relationship between the Veteran's hypertension and service nor does the Veteran contend that his hypertension is directly related to service.  

A rating decision in December 2002 granted service connection for PTSD, effective July 15, 2002.  A rating decision in December 2011 granted service connection for diabetes mellitus, effective November 1, 2011.  The Veteran contends that his hypertension is secondary to his service-connected PTSD.  His representative in the July 2012 brief asserted that psychosocial factors have been associated with cardiovascular disease.  To the extent the Veteran has expressed the opinion that hypertension is related or secondary to the service-connected PTSD, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education training, or experience.

Here the question of the relationship between the hypertension and the service-connected PTSD is not a simple medical condition, and the Veteran as a lay person, is not competent to declare either the presence or diagnosis of hypertension (a complex medical finding) based on personal observation.  Any inference based on what is not personally observable cannot be competent lay evidence.  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between hypertension and the service-connected PTSD.   For such an opinion to be "competent" evidence, it would have to come from an individual with medical expertise.

As the Board does not find the Veteran competent to establish the presence of hypertension or to express an opinion on the cause of the disability, the Board need not reach the question of whether or not the Veteran's statements are credible. 

The competent evidence of record consists of the VA examination in December 2011, wherein the VA examiner, a physician, who is qualified through specialized education, training, or experience to offer a medical opinion, concluded that it is less likely than not that hypertension is proximately due to or the result of the service-connected PTSD.  The examiner's rationale was that PTSD is caused by experiencing severe trauma and is a "physical experience", possibly characterized by "extremely intense simultaneous stimuli of auditory, visual, olfactory, and kinesthetic origin which can overrun the brain's stability to integrate them into meaningful experience".  The examiner explained that psychobiological abnormalities in PTSD are neurohormonal effects, which include decreased serotonin, elevated catecholamines, and decreased glucocorticoids.  Psychophysiological effects include extreme autonomic responses to stimuli reminiscent to trauma.  The examiner explained that as in all illnesses, disease expression is unique to each individual and there are no large observational studies, which suggest a causative relationship between PTSD and hypertension or aggravation of hypertension secondary to PTSD.  The examiner noted that hypertension is a common condition and the Veteran's hypertension has been stable on a low dose of medication.  Based on the competency of the physician, the evidence is credible.  Further, the examiner in rendering the opinion reviewed the claims folder and examined the Veteran.  As the evidence is uncontroverted by other competent and credible evidence, the Board finds this evidence persuasive on a material issue of fact under 38 C.F.R. § 3.310, secondary service connection, that is, hypertension was not caused or aggravated by the service-connected PTSD, which opposes rather than supports the claim.

As discussed above, while the Veteran's representative in the July 2012 brief characterized the issue as entitlement to service connection for hypertension, to include as secondary to the service-connected PTSD and/or diabetes mellitus, there is no competent medical evidence in the claims folder that links hypertension to the service-connected diabetes mellitus.  As noted above, VA medical records first document hypertension in June 2005.  VA progress notes in March 2006 and January 2007 show that the Veteran did not have diabetes mellitus.  In August 2008 the records show borderline diabetes and in April 2010 and December 2010 indicate prediabetes.  On VA examination in December 2011, the examiner indicated that diabetes mellitus was diagnosed in November 2011.  It is the appellant's general evidentiary burden to establish all elements of a claim.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 182, 1287 (2009).  In the absence of any such competent evidence, the preponderance of the evidence is against the claim under the theories of service connection.

In this case, where the presence or diagnosis of hypertension is not capable of lay observation by case law, and hypertension is not a simple medication condition under Jandreau and Davidson for the reason expressed, and as there is no competent evidence that hypertension was present in service and as there is no competent evidence that the hypertension was caused by or aggravated by a service-connected disability, the preponderance of the competent and credible evidence, which opposes rather than supports the claim, weighs against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

(The Order follows on the next page.)


ORDER

Service connection for hypertension, to include as secondary to a service-connected disability is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


